Strout, J.
The count specially demurred to in this case, combines in one all the money counts, with one for goods sold and delivered, work and labor and an account stated. It is in *258the form which has Jong been in use, and is commonly called an omnibus count. It is indorsed by Mr. Chittyin his work on Pleading, vol. 1, pp. 343, 349 ; and the form of the count given by him in vol. 3, p. 89, is substantially the same as the one under consideration. It was approved in Webber v. Tivill, 2 Saunders, 122, and was held good by this court in Cape Elizabeth v. Lombard, 70 Maine, 400. It has been sustained-by practice and authority for so long a time, that it must now bo considered settled and at rest.

Exceptions overruled.